DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.		Applicant’s arguments, see pages 5-7 in Remarks, filed on April 21, 2022, with respect to the rejection(s) of claim(s) 1-2 and 7-20 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of being anticipated by LAGHATE et al. (US 2020/0112926).

Claim Rejections - 35 USC § 101
2.                  	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.                  	Claims 8 - 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 8-14 are directed to “a computer readable storage medium, wherein the computer readable storage medium has instructions stored therein, the instructions, when executed by the processor” connoted on a readable by computer.  Specifically, the specification states computer readable storage medium includes a volatile and nonvolatile medium, a removable and non-removable medium implemented in any method or technology for…. The computer readable storage medium includes, but not limited to,.. communication medium typically contains … other data in a modulated data signal, such as a carrier wave or other transport mechanism. (see pages 61, lines 27 – pages 62, line 1). Combinations of any of the above should also be included within the scope of computer-readable storage medium. Therefore, the computer-readable storage medium is not patentable since the limitation does not fall under one of the statutory categories such that process, machine, manufacture or composition of matter. Also, computer-readable storage medium can be construed to encompass an unpatentable medium such as data and programs electrically, magnetically, optically, mechanically or by chemical action.  Therefore, the claim is not a statutory subject matter and should be rejected under 35 U.S. C. § 101 as not being tangible.
The USPTO recognizes that applicants may have claims directed to computer readable storage medium that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable storage medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.
Thus, such a medium cannot be patentable subject matter. “a non-transitory computer readable storage medium, wherein the computer readable storage medium has instructions stored therein, the instructions, when executed by the processor” is recommended as an appropriate computer readable storage medium.
Claim Rejections - 35 USC § 102
4.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.		Claims 1-2 and 8-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LAGHATE et al. (US 2020/0112926).
Regarding claim 1, LAGHATE teaches that a method for determining target receiving power (abstract, page 1, paragraphs 6-9, and Fig. 1). LAGHATE teaches that determining a first target receiving power according to a second target receiving power (page 1, paragraphs 6 – pages 2, paragraphs 13, Fig. 6, 10, pages 10, paragraphs 93 – pages 11, paragraphs 108, and pages 7, paragraphs 65 – pages 8, paragraphs 72, where teaches determining a first receiving power (target power) based on determining a target receive power for the base station). PAN teaches that the first target receiving power is a cell specific target receiving power for calculating a virtual power headroom and the second target receiving power is a cell specific target receiving power of a physical uplink shared channel transmission of a message three (Fig. 1, 4, 6, and pages 7, paragraphs 66 – pages 8, paragraphs 73, where teaches a receiving power is cell specific reference signal for determining a virtual power headroom (VPHR) values (determined each of the plurality of candidate UE uplink beams) and a target receiving power for PUSCH (physical uplink shared channel) (selected candidate UE uplink beam)). 
Regarding claim 2, LAGHATE teaches that taking the second target receiving power as the first target receiving power (page 1, paragraphs 6 – pages 2, paragraphs 13, Fig. 6, 10, pages 10, paragraphs 93 – pages 11, paragraphs 108, and pages 7, paragraphs 65 – pages 8, paragraphs 72. 
Regarding claim 8, LAGHATE teaches that a processor and a computer readable storage medium, wherein the computer readable storage medium has instructions stored therein, the instructions, when executed by the processor (Fig. 1 and page 1, paragraphs 8 – pages 2, paragraphs 18). 
Regarding claim 9, LAGHATE teaches that a processor and a computer readable storage medium, wherein the computer readable storage medium has instructions stored therein, the instructions, when executed by the processor (Fig. 1 and page 1, paragraphs 8 – pages 2, paragraphs 18).
Regarding claim 10, LAGHATE teaches that a processor and a computer readable storage medium, wherein the computer readable storage medium has instructions stored therein, the instructions, when executed by the processor (Fig. 1 and page 1, paragraphs 8 – pages 2, paragraphs 18). 
Regarding claim 11, LAGHATE teaches that a processor and a computer readable storage medium, wherein the computer readable storage medium has instructions stored therein, the instructions, when executed by the processor (Fig. 1 and page 1, paragraphs 8 – pages 2, paragraphs 18). 
Regarding claim 12, LAGHATE teaches that a processor and a computer readable storage medium, wherein the computer readable storage medium has instructions stored therein, the instructions, when executed by the processor (Fig. 1 and page 1, paragraphs 8 – pages 2, paragraphs 18). 
Regarding claim 13, LAGHATE teaches that a processor and a computer readable storage medium, wherein the computer readable storage medium has instructions stored therein, the instructions, when executed by the processor (Fig. 1 and page 1, paragraphs 8 – pages 2, paragraphs 18).  
Regarding claim 14, LAGHATE teaches that a processor and a computer readable storage medium, wherein the computer readable storage medium has instructions stored therein, the instructions, when executed by the processor (Fig. 1 and page 1, paragraphs 8 – pages 2, paragraphs 18). 
Regarding claim 15, LAGHATE teaches all the limitation as discussed in claim 14.
Regarding claim 16, LAGHATE teaches all the limitation as discussed in claim 14.
Regarding claim 17, LAGHATE teaches all the limitation as discussed in claim 14.
Regarding claim 18, LAGHATE teaches all the limitation as discussed in claim 14.
Regarding claim 19, LAGHATE teaches all the limitation as discussed in claim 14.
Regarding claim 20, LAGHATE teaches all the limitation as discussed in claim 14.

Allowable Subject Matter
6.		Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose the limitation “the second target receiving power comprises a preamble received target receiving power and a difference value between a Msg3 and the preamble, and the first target receiving power is further determined according to a fourth target receiving power, the fourth target receiving power being a cell specific target receiving power configured for a non-dynamic grant transmission” as specified the claims. 


Conclusion

		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jung et al. (US 2019/0261280) discloses Method and Apparatus Having Power Control for Grant-Free Uplink Transmission.

Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
July 28, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649